Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,057,516. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are similar in scope and broader than that of the claims of U.S. Patent No. 11,057,516 with different in wording variations. For example:
Claim 1 of the present invention
Claim 1 of U.S. Patent No. 11,057,516
A method for generating context data associated with a communications session, the method comprising: 

receiving, from a calling device at a first subsystem, a request to establish a communications session, wherein the request includes a first identifier associated with the calling device;



receiving, at a second subsystem, activities data associated with the calling device that transmitted the request to establish the communications session, wherein the activities data: 



(i) includes a second identifier associated with the calling device, and (ii) is indicative of device activities of the calling device; 





determining, using the first identifier and the second identifier, that the received activities data is associated with the calling device that transmitted the request to establish the communications session; 

generating context data associated with the communications session based on the received activities data; and generating visual content based on the generated context data; 

and establishing the communications session in response to receiving, from a user of the called device, an input command to accept the request.
A method for generating context data associated with a communications session, the method comprising: 

receiving, from a calling device at a first subsystem, a request to establish the communications session, wherein the request includes a first identifier associated with the calling device, the first identifier being used to identify the calling device by its communications system; 

receiving, at a second subsystem separate from the first subsystem, and separately from the request, activities data associated with the calling device that transmitted the request to establish the communications session, wherein the activities data: 

(i) includes a second identifier associated with the calling device, the second identifier being different from the first identifier, and (ii) is indicative of device activities of the calling device and data indicative of activities within one or more software programs executing on the calling device; 

determining, using the first identifier and the second identifier, that the received activities data is associated with the calling device that transmitted the request to establish the communications session; 

generating context data associated with the communications session based on the received activities data; generating visual content based on the generated context data; 

and establishing the communications session in response to receiving, from a user of the called device, an input command to accept the request.


	It is clear from the above claim comparison, the limitations of the present claim 1 are covered/anticipated by that of the claim 1 of U.S. Patent No. 11,057,516. Independent claims 8 and 15 are counterpart claims of the method claim 1 and therefore rejected for the same reason addressed. The remainder claims are directly or indirectly corresponding to at least the dependent claims of U.S. Patent No. 11,057,516 U.S. Patent No. 11,057,516.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hegde et al (9,154,615).
Consider claims 1, 8 and 15, Hegde et al teach a method, system and non-transitory computer-readable storage medium stores instructions that when executed by a computer may cause the computer to perform a method for generating context data associated with a communications session (col. 1 lines 55-57), the method and system comprising: receiving, from a calling device at a first subsystem, a request to establish a communications session, wherein the request includes a first identifier (i.e., user telephone number; col. 3 lines 42-44) associated with the calling device (col. 8 lines 21-26; receiving a call); receiving, at a second subsystem, activities data associated with the calling device that transmitted the request to establish the communications session, wherein the activities data: (i) includes a second identifier (i.e., IP address) associated with the calling device, and (ii) is indicative of device activities of the calling device (col. 5 lines 31-42; receiving application activity data); determining, using the first identifier and the second identifier, that the received activities data is associated with the calling device that transmitted the request to establish the communications session (col. 5 lines 51-56; col. 6 lines 35-40; associating context profile with the phone number); generating context data associated with the communications session based on the received activities data (col. 5 lines 43-56); and generating visual content based on the generated context data (col. 1 lines 57-67; i.e., generate for display on graphical interface; “Information in the context profile may be used to display (e.g., in a graphical user interface) the user's application activity data, such as the user's inputs (e.g., the user's interactions with a page and/or application”; col. 7 lines 14-35); and establishing the communications session in response to receiving, from a user of the called device, an input command to accept the request (col. 9 lines 28-31; “the operator assist the user via the telephone call” inherently suggest of establishment of the call by input command to accept the call request (i.e., operator must answer the call in order to assist the caller).
Consider claims 2, 9 and 16, Hegde et al teach wherein the first identifier includes at least one of: (i) a phone number of the calling device and (ii) a Caller ID Name (CNAM) associated with the phone number of the calling device (col. 3 lines 42-44).
Consider claims 3, 10 and 17, Hegde et al teach wherein the second identifier includes at least one of: (i) a phone number of the calling device, (ii) a device identifier associated with the calling device, (iii) a user identifier associated with a user of the calling device, and (iv) an identifier associated with a software program executing on the calling device (col. 2 lines 10-13).
Consider claims 4, 11 and 18, Hegde et al teach wherein the device activities include at least one of: data collection operations, data output operations, user activities, and state data of the calling device (col. 2 lines 18-26).
Consider claims 6 and 13, Hegde et al teach wherein the generation of the context data includes transmitting the activities data to a context generator and receiving the context data from the context generator, and wherein the context generator, in response to receiving the activities data, analyzes the activities data, generates the context data based on the analysis of the activities data, and transmits the context data (col. 2 lines 11-16; lines 27-37; col. 5 lines 43-56).
Consider claims 7, 14 and 20, Hegde et al teach wherein the determination that the received activities data is associated with the calling device that transmitted the request to establish the communications session includes: transmitting the first identifier to an identity database; receiving a set of identifiers related to the first identifier; and determining whether the set of identifiers includes the second identifier (col. 3 lines 28-44; col. 6 line 62 – col. 7 line 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hegde et al (9,154,615) in view of Converse et al (2018/0241884).
Consider claims 5, 12 and 19, Hegde et al did not suggest wherein the activities data is indicative of activities of the calling device during a predetermined amount of period prior to the transmission of the request. In the same field of endeavor, Converse et al teach a system and method for providing additional information (activities data) of the caller to receiving party. Activities data is indicative of activities of the calling device during a predetermined amount of period prior to the transmission of the request (par. 0047; 0052; i.e., recent (predetermine amount of period) search history). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate the teaching of Converse et al into view of Hegde et al in order to obtain a more accurate activities of the caller rather than obsolete data that may not reflect the information about the caller.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
August 24, 2022